Exhibit 10.5 PLEDGE AND CONTROL AGREEMENT THIS PLEDGE AND CONTROL AGREEMENT dated as of SEPTEMBER 17, 2008 (as amended, modified or restated from time to time, this “Agreement”), is by and among (a) THERMO CREDIT, LLC, a Colorado limited liability company (together with its successors and assigns, “Lender”); and (b) LEON NOWALSKY, an individual residing in the State of Louisiana (“Nowalsky”), and ROBERT SORRENTINO, an individual residing in the State of Florida (“Sorrentino” and together with Nowalsky, jointly, severally and in solido, “Pledgor”). RECITALS WHEREAS, Lender has extended certain financial accommodations to UNITED ESYSTEMS, INC., a
